Name: Regulation (EEC) No 1068/73 of the Commission of 16 March 1973 applying Council Regulation (EEC) No 1055/72 of 18 May 1972 on notifying the Commission of imports of crude oil and natural gas
 Type: Regulation
 Subject Matter: oil industry;  documentation;  energy policy;  trade policy;  information technology and data processing
 Date Published: nan

 28 . 4. 73 Official Journal of the European Communities No L 113 / 1 I (Acts whose publication is obligatory) REGULATION (EEC) No 1068/73 OF THE COMMISSION of 16 March 1973 applying Council Regulation (EEC) No 1055/72 of 18 May 1972 on notifying the Commission of imports of crude oil and natural gas cations to be made by Member States and under ­ takings should be standardized by the use of question ­ naires which would serve as a guide for the presen ­ tation and content of such notifications ; HAS ADOPTED THIS REGULATION: Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Eu ­ ropean Economic Community ; Having regard to Council Regulation (EEC) No 1055/72 (*) of 18 May 1972 on notifying the Com ­ mission of imports of crude oil and natural gas , and in particular Article 4 thereof ; Whereas Article 4 of Regulation (EEC) No 1055/72 provides that the Commission may, within the limits laid down by that Regulation and the Annexes there ­ to , adopt implementing provisions concerning the form, content and other details of the notifications provided for in Articles 1 , 2 and 3 of that Regulation ; Whereas , to simplify the transmission of information and to ensure that statistics are comparable, notifi ­ The notifications provided for in Article 1 of Re ­ gulation (EEC) No 1055/72 shall be drawn up as shown in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 March 1973 . For the Commission The President Francois-Xavier ORTOLI (*) OJ No L 120, 25. 5 . 1972, p. 3 . No L 113 /2 Official Journal of the European Communities 28 . 4. 73 Remarks for PI  IMPORTS QUESTIONNAIRE to be submitted (a) by companies to the Governments of the Member States (b) by Member States to the Commission of the European Communities Laying down the implementing provisions pursuant to Article 4 of Council Regulation (EEC) No 1055/72 of 18 May 1972 on notifying the Commission of imports of crude oil and natural gas Only for companies or persons importing at least 100 000 tons of crude oil per annum. Within the meaning of this Regulation the term 'import' means all crude oil and natural gas entering the customs territory of the Community for purposes other than transit and inward processing traffic destined for third countries. Member States are obliged to notify only imports of crude oil intended for themselves , excluding those in transit to other Member States . ( a ) 'Crude oil falling within heading No 27.09 of the Common Customs Tariff means the product referred to in the corresponding notes of the Brussels Customs Nomenclature . ( b ) 'Trade description of the crude oil imported' means the description generally used for this product, for example: Arabian-heavy 31 ° API Murban 39 ° API Arabian-light special 39 ° API Umn Shaif 37 ° API Iranian-heavy 31 ° APT ZÃ ¤kum 40 ° API Iranian-light 34 ° API Qatar 40 ° API Neutral Zone-Khafji Qatar 41-2 ° API Basrah 35 ° API Kuwait 31 ° API Basrah 34 ° API ( c ) 'Country of origin' means the country in which the oil was extracted, whether this was on the mainland or on the sea-bed inside or outside territorial waters, in so far as, for the purposes of exploitation, the country in question exerts exclusive rights over this area of the sea-bed . (d) 'Port of loading' means the port in which the crude oil was loaded for the last ,time on board an oil tanker, before transport to the territory of the Community countries . (e ) 'Port of discharge' means the point in the territory of the Community countries where the crude oil was discharged for the first time on the territory of one of these countries . TIME LIMITS : 1 . For the submission of the notifications of undertakings or persons to the Member States , no later than 15 September (for the period from 1 January to 30 June) and 15 March (for the period from 1 July to 31 December) of each year . 2 . For the submission of the notifications of the Member States to the Commission : no later than 30 September (for the period from 1 January to 30 June) and 31 March (for the period from 1 July to 31 December). ( If there is insufficient room on the forms, additional information may be included on separate sheets .) IM P O R T S 28 . 4. 73 M em be r S ta te P C R U D E O IL a Na m ea nd ad dr es so ft he pe rso ns an dc om pa ni es 1 Im po rts m ad e du rin g th e ha lf ca len da r ye ar pre ce din g th is st a te m e n t P er io d to w hi ch th is d at a re fe rs 10 Co m m er cia ld es cr ip tio n of th e cr ud e oi l im po rte d C us to m s cl ea ra nc e of fi ce or re ce iv in g sta tio n w he n ro ut ed by pi pe lin e Fo ri m po rts m ad eo nt he ba sis of su pp ly co nt ra cts (' ) Q ua nt ity (1 00 0 1) R em ar ks Co un try of or ig in (c ) (b ) Po rt of lo ad in g (d ) Po rt of di sc ha rg e (e ) D ur at io n of c o n tr a c t S ch ed ul e N am e an d ad dr es so ft he co nt ra ct in g pa rti es Official Journal of the European Communities No L 113/3 () On ly in res pe ct of im po rts eff ec ted on the ba sis of su pp ly co ntr ac ts va lid for 5y ea rs, (a) (b )( c) (d )(e )S ee Re ma rk sP 1. No L 113/4 Official Journal of the European Communities 28 . 4. 73 Remarks for P 2a  IMPORTS QUESTIONNAIRE Questionnaire to be sent by companies to the Governments of the Member States or, where Article 3 of Council Regulation (EEC) No 1055/72 of 18 May 1972 is applied, to be submitted by the Member States to the Commission of the European Communities Laying down the implementing provisions pursuant to Article 4 of Council Regulation (EEC) No 1055/72 of 18 May 1972 on notifying the Commission of imports of crude oil and natural gas Only for companies or persons importing at least 100 000 tons of crude oil per annum. Within the meaning of this Regulation the term 'import' means all crude oil and natural gas entering the customs territory of the Community for purposes other than transit and inward processing traffic destined for third countries. Member States are obliged to notify only imports of crude oil intended for themselves, exclud ­ ing those in transit to other Member States . ( a ) 'Crude oil falling within heading No 27.09 of the Common Customs Tariff' means the product referred to in the corresponding notes of the Brussels Customs Nomenclature. (b) 'Trade description of the crude oil imported' means the description generally used for this product, for example : Arabian-heavy 31 API Murban 39 ° API Arabian-light special 39 ° API Umn Shaif 37 ° API Iranian-heavy 31 API Zakum 40 ° API Iranian-light 34 ° API Qatar 40 ° API Neutral Zone-Khafji Qatar 41 ·2 ° API Basrah 35 ° API Kuwait 31 ° API Basrah 34 ° API (c ) 'Country of origin' means the country in which the oil was extracted, whether this was on the mainland or on the sea-bed inside or outside territorial waters, in so far as, for the purposes of exploitation, the country in question exerts exclusive rights over this area of the sea-bed . (d ) 'Port of loading' means the port in which the crude oil was loaded for the last time on board an oil tanker, before transport to the territory of the Community countries . (e ) 'Port of discharge' means the point in the territory of the Community countries where the crude oil was discharged for the first time on the territory of one of these countries . TIME LIMIT: The imports planned for the following year to be notified before 15 December of each year. ( If there is insufficient room on the forms, additional information may be included on separate sheets .) IM P O R T S M em be r S ta te 28 . 4. 73 C R U D E O IL a P 2a Na m e an d ad dr es so ft he pe rso ns an d co m pa ni es Im po rts pl an ne d fo rt he ye ar fo llo wi ng th is sta tem en t P er io d to w hi ch th is d at a re fe rs 1 2 3 4 5 6 7 8 9 10 Fo ri m po rts m ad eo nt he ba sis of su pp ly co nt ra cts (1 ) Co m m er cia ld es cr ip tio n of th e cr ud e oi l im po rte d C us to m s cl ea ra nc e of fi ce or re ce iv in g sta tio n w he n ro ut ed by pi pe lin e Co un try of or ig in (c ) Q ua nt ity (lO OO t) Po rt of lo ad in g (d ) Po rt of di sc ha rg e (e ) R em ar ks b D u ra ti o n of c o n tr a c t S ch ed ul e N am e an d ad dr es s of th e co nt ra ct in g pa rti es Official Journal of the European Communities No L 113/5 (*) On ly in res pe ct of im po rts eff ec ted on the ba sis of su pp ly co ntr ac ts va lid for 5y ea rs. (a) (b )( c) (d )( e) Se eR em ar ks P {2a . No L 113 /6 Official Journal of the European Communities 28 . 4. 73 Remarks for P 2b  IMPORTS QUESTIONNAIRE Questionnaire to be submitted by the Member States to the Commission of the European Communities Laying down the implementing provisions pursuant to Article 4 of Council Regulation (EEC) No 1055/72 of 18 May 1972 on notifying the Commission of imports of crude oil and natural gas Only for companies or persons importing at least 100 000 tons of crude oil per annum. Within the meaning of this Regulation the term 'import' means all crude oil and natural gas entering the customs territory of the Community for purposes other than transit and inward processing traffic destined for third countries. Member States are obliged to notify only imports of crude oil intended for themselves, exclud ­ ing those in transit to other Member States . ( a ) 'Crude oil falling within heading No 27.09 of the Common Customs Tariff' means the product referred to in the corresponding notes of the Brussels Customs Nomenclature. ( b ) 'Trade description of the crude oil imported' means the description generally used for this product, for example : Arabian-heavy 31 ° API Murban 39 ° API Arabian-light special 39 ° API Umn Shaif 37 ° API Iranian-heavy 31 ° API ZÃ ¤kum 40 ° API Iranian-light 34 ° API Qatar 40 ° API Neutral Zone-Khafji Qatar 41-2 ° API Basrah 35 ° API Kuwait 31 ° API Basrah 34 ° API (c) 'Country of origin ' means the country in which the oil was extracted, whether this was on the mainland or on the sea-bed inside or outside territorial waters, in so far as, for the purposes of exploitation, the country in question exerts exclusive rights over this area of the sea-bed . (d) 'Port of loading' means the port in which the crude oil was loaded for the last time on board an oil tanker, before transport to the territory of the Community countries. TIME LIMIT: No later than 31 December of each year. ( If there is insufficient room on the forms, additional information may be included on separate sheets .) IM P O R T S 28. 4. 73 C R U D E O IL a) Me mb erS tate J) 2b P er io d to w hi ch th is d at a re fe rs Im po rts pl an ne d fo rt he ye ai fo llo wi ng th is sta te m en t Official Journal of the European Communities 1 2 3 4 5 6 Co un try of or ig in (c ) C om m er ci al de ­ sc rip tio n of th e cr ud eo il im po rte d (b ) Q ua nt ity (1 00 0 1) Po rt of lo ad in g (d ) Pe rc en tag e of su pp lie se ffe cte d on th e ba sis of co nt ra ct se xp iri ng w ith in 5 ye ar s( in % of th eq ua nt iti es sh ow n in co lu m n 3) R em ar ks - No L 113/7 (a )( b) (c )( d) Se eR em ar ks P 2b . No L 113/8 Official Journal of the European Communities 28 . 4.73 Remarks for G 1  IMPORTS QUESTIONNAIRE to be submitted (a) by companies to the Governments of the Member States (b) by the Member States to the Commission of the European Communities Laying down the implementing provisions pursuant to Article 4 of Council Regulation (EEC) No 1055/72 of 18 May 1972 on notifying the Commission of imports of crude oil and natural gas Only for companies or persons importing at least 100 000 tons of natural gas per annum. Within the meaning of this Regulation, the term 'import' means all the natural gas which enters the customs territory of the Community for purposes other than transit and inward processing traffic destined for third countries. Member States are obliged to notify only imports of natural gas intended for themselves exclud ­ ing those in transit to other Member States . (a ) 'Natural gas falling within heading No 27.11 B II of the Common Customs Tariff' means the product referred to in the corresponding notes of the Brussels Customs Nomen ­ clature. (b ) 'Country of origin' means the country in which the natural gas was extracted, whether this was on the mainland or ion the sea-bed inside or outside territorial waters, in so far as, for the purposes of exploitation, the country in question exerts exclusive rights over this area of the sea-bed. TIME LIMITS : 1 . For the submission of the notifications by companies or persons to the Member States, no later than 15 September (for the period from 1 January to 30 June) and 15 March ( for the period from 1 July to 31 December) of each year. 2 . For the submission of the notifications of the Member States to the Commission : no later than 30 September (for the period from 1 January to 30 June) and 31 March (for the period from 1 July to 31 December). (If there is insufficient room on the forms, additional information may be included on separate sheets.) IM P O R T S Na m e an d ad dr es so ft he pe rso ns an d co m pa ni es 28 . 4 . 73 N A T U R A L G A S a M em be r S ta te u 1 Im po rts ef fe cte d du rin g th e ha lf ca le nd ar ye ar pr ec ed ing th is st a te m e n t P er io d to w hi ch th is da ta re fe rs . 2 3 4 5 L 1 Co un try of or ig in (b ) D es cr ip tio n of th e na tu ra lg as (g as eo us , liq ue fie d) Q ua nt ity 10 '' m 1 at 0 ° C an d 76 0 m m H g U pp er ca lo rif ic v al u e K ca l/ ir f Im po rti ng po rt or re ce iv in g sta tio n wh en ro ut ed by ga sp ip eli ne R em ar ks Official Journal of the European Communities No L 113/9 a) (b )S ee Re m ar ks G 1. No L 113/10 Official Journal of the European Communities 28 . 4. 73 Remarks for G 2a  IMPORTS QUESTIONNAIRE Questionnaire to be sent by companies to the Governments of the Member States or, where Article 3 of Council Regulation (EEC) No 1055/72 of 18 May 1972 is applied, to be submitted by the Member States to the Commission of the European Communities Laying down the implementing provisions pursuant to Article 4 of Council Regulation (EEC) No 1055/72 of 18 May 1972 on notifying the Commission of imports of crude oil and natural gas Only for companies or persons importing at least 100 000 tons of natural gas per annum. Within the meaning of this Regulation, the term ' import' means all the natural gas which enters the customs territory of the Community for purposes other than transit and inward processing traffic destined for third countries. Member States are obliged to notify only imports of natural gas intended for themselves, exclud ­ ing those in transit to other Member States . (a) 'Natural gas falling within heading No 27.11 B II of the Common Customs Tariff means the product referred to in the corresponding notes of the Brussels Customs Nomen ­ clature. (b ) 'Country of origin' means the country in which the natural gas was extracted, whether this was on the mainland or pn the sea-bed inside or outside territorial waters, in so far as, for the purposes of exploitation, the country in question exerts exclusive rights over this area of the sea-bed. TIME LIMIT: The imports planned for the following year to be notified before 15 December of each year. ( If there is insufficient room on the forms, additional information may be included on separate sheets.) IM P O R T S 28 . 4. 73 Na m ea nd ad dr es so ft he pe rso ns an d co m pa ni es N A T U R A L G A S a M em be r S ta te 2 a P er io d to w hi ch th is da ta re fe rs Im po rts pl an ne d fo rt he ye ar fo llo wi ng th is sta te m en t 1 2 3 4 5 6^ Co un try of or ig in (b ) D es cr ip tio n of th e na tu ra lg as (g as eo us , liq ue fie d) Q ua nt ity 10 6 m 3 at 0 ° C an d 76 0 m m H g U pp er ca lo rif ic va lu e K ca l/ m 3 Im po rti ng po rt or re ce iv in g sta tio n wh en ro ut ed by ga sp ip eli ne R em ar ks Official Journal of the European Communities No L 113/11 a) (b )S ee Re m ar ks G 2a . No L 113 /12 Official Journal of the European Communities 28. 4. 73 Remarks for G 2b  IMPORTS QUESTIONNAIRE Questionnaire to be submitted by the Member States to the Commission of the European Communities Laying down the implementing provisions pursuant to Article 4 of Council Regulation (EEC) No 1055/72 of 18 May 1972 on notifying the Commission of imports of crude oil and natural gas Only for undertakings or persons importing at least 100 000 tons of natural gas per annum. Within the meaning of this Regulation, the term 'import' means all the natural gas which enters the customs territory of the Community for purposes other than transit and inward processing traffic destined for third countries . Member States are obliged to notify only imports of natural gas intended for themselves, exclud ­ ing those in transit to other Member States . ( a ) 'Natural gas falling within heading No 27.11 B II of the Common Customs Tariff means the product referred to in the corresponding notes of the Brussels Customs Nomen ­ clature. (b) 'Country of origin' means the country in which the natural gas was extracted, whether this was on the mainland or on the sea-bed inside or outside territorial waters, in so far as, for the purposes of exploitation, the country in question exerts exclusive rights over this area of the sea-bed. TIME LIMIT: No later than 31 December of each year. ( If there is insufficient room on the forms, additional . information may be included on separate sheets.) IM P O R T S 28 . 4. 73 N A TU R A L G A S (a Co un try : 2b Im po rts pl an ne d fo rt he ye ar fo llo wi ng thi s sta tem en t Pe ri od to w hi ch th is da ta re fe rs Co un try of or ig in (b ) D es cr ip tio n of th e na tu ra lg as (g as eo us , liq ue fie d) Q ua nt ity 10 6 m 3 at 0 ° C an d 76 0 m m H g U pp er ca lo rif ic va lu e K ca l/ m 3 Im po rti ng po rt or re ce iv in g sta tio n wh en ro ut ed by ga sp ip eli ne R em ar k s Official Journal of the European Communities No L 113/13 (a )( b) Se eR em ar ks G 2b .